Exhibit 10.2

 

PartnerRe Ltd.

Restricted Share Unit Award

 

<Name>

 

<Date>

 

This Award Agreement (the “Agreement”) is made effective as of <date>, by and
between PartnerRe Ltd. (the “Company”), and <name> (the “Participant”), a
non-employee Director of the Company.

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions; Conflicts. Unless defined in this Restricted Share Unit Award
(this “Award Document”), capitalized terms will have the same meanings ascribed
to them in the PartnerRe Ltd. 2003 Non-Employee Directors Stock Plan (the
“Plan”).

 

2. Purpose of Award Document. The purpose of this Award Document is to grant
Restricted Share Units to the Participant receiving this Award and named below.
The Restricted Share Units that are the subject of this grant will be known as
“RSUs”.

 

3. Award Document. This Award Document is entered into pursuant to the terms of
the Plan, and evidences the grant of a share-based award in the form of RSUs
pursuant to the Plan. By receipt of this Award Document, the Participant
acknowledges receipt of a copy of the Plan and further agrees to be bound
thereby and by the actions of the Committee and/or the Board pursuant to the
Plan.

 

4. Grant of RSUs. The Participant is granted an award of RSUs in the amount and
on the date (the “Grant Date”) as specified in the Notice of RSU attached to
this document. .

 

5. Rights. A RSU carries no voting rights. A RSU carries the right to receive
dividend equivalents payable in Cash or Shares. Such dividend equivalent rights
will accrue as of each dividend payment date, if any, on a compounded basis
until the delivery of the Shares underlying the RSUs.

 

1



--------------------------------------------------------------------------------

6. Terms. Each RSU represents a fully vested right to delivery of one Share in
the future. All of the Shares underlying the RSUs will be delivered on the fifth
anniversary of the Grant Date; provided that such delivery may be further
deferred by filing a timely election with the Company, deferring such delivery
until the tenth or fifteenth anniversary of the Grant Date, at the election of
the Participant.

 

7. Change in Control. Upon a Change in Control, the RSUs will be subject to
Section 12(e)(i) of the Plan.

 

8. Shareholder Rights. Subject to Section 4, the Participant will have no rights
as a shareholder with respect to the Shares to which this Award relates until
the date on which the Participant becomes the holder of record of such Shares.

 

9. Transferability. The transferability of a RSU will be subject to Sections
11(d) and 11(e) of the Plan.

 

10. Termination. Upon termination of the Participant’s service for any reason
other than death, the delivery deferral will be lifted six months following
termination and the shares will be delivered immediately thereafter. In the case
of termination for death, the delivery deferral will be lifted at termination
and the shares will be immediately delivered to his or her designated
beneficiary or estate, as the case may be.

 

11. Entire Agreement. The Plan and this Award Document (including the Notice of
RSU) constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof. Any modification of this Award Document must be in writing signed by the
Company (oral statements by any person cannot modify this Award Document).
Decisions of the Committee with respect to the administration and interpretation
of the Plan and this Award Document will be final, conclusive and binding on all
persons.

 

12. Data Protection. The Participant hereby acknowledges and agrees that the
Company or any of its Affiliates may process sensitive personal data about the
Participant. The Participant hereby gives his or her explicit consent to the
Company to process any such personal and/or sensitive data. The Participant also
hereby provides explicit consent to the Company to transfer any such personal
and/or sensitive data outside of the country in which he or she is providing
services.

 

13. Acquired Rights. The Participant hereby acknowledges and agrees that this
Award does not provide any entitlement to any benefit other than that granted
under the Plan. The Participant acknowledges and agrees that the benefits
granted under the Plan are entirely at the discretion of the Committee and/or
the Board and that the Committee and/or the Board, subject to Section 12 of the
Plan, retains the right to amend or terminate the Plan at any time, in its sole
discretion and without notice.

 

2



--------------------------------------------------------------------------------

14. Governing Law. This Award Document will be governed by and construed in
accordance with the laws of Bermuda, without regard to conflict of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

PARTNERRE LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

  <Name>

Title:

  <Title>

 

PARTICIPANT By:  

 

--------------------------------------------------------------------------------

Name:   <Name>

 

3